Citation Nr: 0822262	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1964 until 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

The veteran provided testimony at a September 2006 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.

These matters were previously before the Board in June 2007.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  Noise exposure is consistent with the circumstances of 
the veteran's service.

2.  The service medical records do not reveal complaints or 
treatment for hearing loss or tinnitus; separation 
examination showed clinically normal hearing.

3.  The post-service evidence does not show treatment for 
hearing loss or tinnitus until several decades following 
separation from service and competent opinions conclude that 
it is not at least as likely as not that such hearing loss 
and tinnitus are causally related to active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April 2004 and May 2004 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
June 2007, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
veteran's statements in support of his claims are of record, 
including testimony provided at a September 2006 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  At the outset, the 
Board has considered whether presumptive service connection 
for chronic disease is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), organic disease of the nervous system, 
including sensorineural hearing loss, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
hearing loss within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran's DD Form 214 lists his 
military specialty as "pilot."  The veteran contends that 
in that capacity he was constantly exposed to high pitch 
auxiliary equipment.  Moreover, in his substantive appeal, he 
stated that during a portion of his tour in Southeast Asia, 
he was an assistant weapons officer, which required him to 
spend additional time on the flight line and which exposed 
him to additional noise factors.  The veteran further 
described his in-service noise exposure at his September 2006 
hearing before the undersigned.  

The veteran's statements with respect to his in-service noise 
exposure are found to be credible.  Moreover, his claims of 
noise exposure are consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154(b).  Accordingly, in-service 
noise exposure is conceded.  However, this fact alone does 
not enable a grant of service connection for bilateral 
hearing loss and tinnitus.  Rather, it must further be shown 
that such noise exposure resulted in chronic disability.  
Here, the Board finds that the evidence does not demonstrate 
that hearing loss and tinnitus were incurred during active 
service, for the reasons discussed below.

In evaluating the claims, the veteran's service medical 
records have been reviewed.  Such records reveal complaints 
of a left ear block in March 1969 and April 1969.  The 
assessments included possible middle ear infection and serous 
otitis of the left ear.  However, none of the service medical 
records indicate any complaints or treatment referable to 
hearing loss or tinnitus.  

The service medical records also contain the results of 
numerous audiometric tests, none of which show puretone 
thresholds in excess of 20 decibels.  In this regard, it is 
noted that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Thus, while a comparison of audiometric findings taken 
throughout the veteran's active service does reveal some 
slight decrease in auditory acuity over time, the veteran's 
hearing was within clinically normal limits at all times 
during service, including at his separation examination in 
July 1970.   

Following separation from active service, there are no 
documented complaints or treatment referable to hearing loss 
until 2002.  Tinnitus was not noted until 2004.  Thus in both 
cases, post-service treatment was not shown until over 30 
years following the veteran's discharge from active service.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

From his statements, it can fairly be implied that the 
veteran is contending continuous hearing loss and tinnitus 
symptomatology since active service.  For example, in a 
September 2005 communication, he stated that over the years 
his hearing has slowly deteriorated.  Further, in his 
substantive appeal he reports that his auditory acuity has 
been slowly but steadily deteriorating over the years.  In 
this regard, he is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

With respect to the tinnitus claim, the veteran's statements 
of continuity are not found to be credible.  Indeed, the 
veteran reported a 10 to 15-year history of tinnitus at his 
June 2004 VA examination.  At a subsequent September 2007 VA 
examination, he reported a 15-year history of tinnitus.  
However, he expressly denied tinnitus in a 1999 private 
audiology report.  Moreover, he failed to raise any tinnitus 
complaints while receiving private ear treatment in 2002.  
The Board finds that this absence of complaints even while 
being treated for ear problems to be more probative than his 
current recollection as to symptoms experienced in the 
distant past.  

Similarly, the veteran's reports of continuous hearing loss 
symptoms are also found to be outweighed by the evidence of 
normal hearing upon separation, and a lengthy absence of 
documented treatment after active service.  Again, such 
absence of complaints or treatment until 2002 is deemed more 
probative than his current recollection as to symptoms 
experienced in the distant past.  

Based on the foregoing, with respect to both the hearing loss 
and tinnitus claims, continuity has not here been 
established, either through the competent evidence or through 
his statements.  Moreover, the claims folder does not contain 
a competent medical opinion causally relating current hearing 
loss and tinnitus to active service.  In fact, VA examiners 
in June 2004 and September 2007 reached the opposite 
conclusion.  In both cases, it was reasoned that because the 
veteran's separation examination revealed normal hearing, his 
current hearing loss is less likely than not related to his 
noise exposure in service.  Moreover, the VA examiner in 
September 2007 concluded that since his reported onset of 
tinnitus symptoms was only 10-15 years ago, subsequent to 
service, such tinnitus was not likely due to in-service noise 
exposure.  

The June 2004 and September 2007 opinions were offered 
following a review of the claims file, and following an 
objective examination of the veteran.  Moreover, the opinions 
were accompanied by a clear rationale consistent with the 
evidence of record.  Accordingly, such opinions are found to 
be highly probative.  Furthermore, no other competent 
evidence of record refutes those opinions.  The veteran 
himself believes that his current bilateral hearing loss and 
tinnitus are causally related to active service.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no basis for a grant of service connection 
for bilateral hearing loss and tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


